Citation Nr: 1708693	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Service connection for a right ankle disability.


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1967 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his right ankle during service in October 1967.  See September 2010 VA Form 9.  However, despite the Veteran's immunizations, the record is devoid of service treatment records (STRs) from his active service.  As the Veteran's STRs appear to be incomplete, further development is required to obtain his remaining STRs. 

Additionally, the Board notes that the RO made a March 2011 Personnel Information Exchange System (PIES) request for line of duty documentation for the Veteran's purported October 1967 right ankle injury.  To date, no response has been received.  On remand, the RO should ensure that such request is completed.

Furthermore, the evidence of record indicates that the Veteran may be receiving Social Security Administration (SSA) disability benefits as a result of his physical impairment.  See Northeast Community Center records.  Therefore, as VA is required to obtain relevant records held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain, all SSA records must be acquired before the claim may be adjudicated.  38 U.S.C.A § 5103A (c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding STRs, to include the Veteran's enlistment and separation examinations.  In addition, the RO is specifically instructed to request line of duty documentation regarding the Veteran's alleged October 1967 right ankle injury.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain the Veteran's SSA records including the medical evidence used to determine disability eligibility.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be documented in the claims file.
4.  Finally, readjudicate the issue on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

